Citation Nr: 1419618	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to November 13, 2009 for the grant of a 20 percent rating cervical paravertebral myositis, C6-7 degenerative disc disease, muscle spasm C5-C6 and C6-C7 herniated nucleus pulposus with degenerative disc disease and diffuse changes.

2.  Entitlement to an effective date prior to November 23, 2009 for the grant of a 10 percent rating for left hand carpal tunnel syndrome.

3.  Entitlement to an effective date prior to November 13, 2009 for the grant of a 10 percent rating for degenerative joint disease of the left knee.

4.  Entitlement to a separate evaluation for peripheral neuropathy or radiculopathy of the lower extremities.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to February 1975, from March 1982 to October 1985, and from February 2003 to November 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2005, February 2006 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Because of the procedural complexity of the Veteran's appeal, the Board concludes that a brief procedural history would be helpful.  The September 2005 rating decision (1) granted service connection for depressive disorder and (2) granted a 10 percent evaluation effective November 4, 2004; (3) granted service connection for right hand carpal tunnel syndrome and assigned a 10 percent evaluation effective November 4, 2004; (4) granted service connection for left hand carpal tunnel syndrome and assigned a noncompensable evaluation effective November 4, 2004; (5) continued a 10 percent evaluation for residuals of left knee arthroscopy, degenerative joint disease; (6) denied service connection for peripheral neuropathy and (7) denied service connection for gastritis.  The February 2006 rating decision (1) granted an increased 40 percent evaluation for the lumbar spine to include left radiculopathy effective November 19, 2004; (2) granted service connection for the cervical paravertebral myositis with C6-7 degenerative disc disease, muscle spasm C5-6 and C6-7 herniated nucleus pulposus with degenerative disc disease and diffuse changes and assigned a 10 percent evaluation effective November 1, 2004; (3) denied service connection for degenerative joint disease of the cervical spine and confirmed and continued the other decisions decided in the September 2005 rating decision.  The Veteran timely perfected appeals on these issues except for the issue of gastritis.  

During the pendency of the appeal, in March 2010 the RO (1) granted an increased 20 percent evaluation for the cervical paravertebral myositis, effective November 13, 2009; (2) granted an increased 10 percent evaluation for left hand carpel tunnel syndrome, effective November 23, 2009; and (3) granted a separate compensable 10 percent evaluation for degenerative joint disease of the left knee effective November 13, 2009.  

In a March 2010 statement the Veteran indicated that he was satisfied with the current disability percentage and effective dates and wished to withdraw his claims for: (1) cervical condition evaluated 20 percent from November 13, 2009; (2) left hand carpal tunnel 10 percent from November 23, 2009; (3) low back evaluated as 40 percent; (4) right carpal tunnel syndrome; (5) left knee arthroscopy with instability (6) the separate evaluation for degenerative joint disease of the left knee.  He indicated he wished to continue his appeals as to the evaluation of his nervous condition, entitlement to a separate evaluation for peripheral neuropathy/radiculopathy of the lower extremities and clarified that he was not appealing the denial of service connection of degenerative joint disease of the cervical spine but rather felt he was entitled to separate evaluations for bilateral upper extremity neuropathy/radiculopathy related to his service-connected cervical paravertebral myositis.  The Board interprets this as a withdrawal of his appeal for the issue of service connection of degenerative joint disease of the cervical spine and a new claim for radiculopathy.  Accordingly, based on this statement, only the claims for peripheral neuropathy of the lower extremities and an increased evaluation for a nervous condition remained on appeal from the September 2005 and February 2006 rating decisions.  38 C.F.R. § 20.204 (explaining a withdrawal must be in writing and is effective when received by the agency of original jurisdiction).  

In April 2010, the Veteran filed a new Notice of Disagreement with the March 2010 rating decision indicating he disagreed with (1) cervical paravertebral myositis; 2) left hand carpel tunnel syndrome (3) degenerative joint disease of the left knee and (4) effective date of benefit granted to initial claim date.  He clearly noted he disagreed with the fact that these evaluations were based on the date of the VA examination and requested an effective date of the date of his claim.  In short, it is clear that the Veteran is not disagreeing with the rating assigned.  Rather, he wants the rating to be effective from the date of his claim.  Although the prior March 2010 statement withdrew his appeal as to increased ratings for these issues and further noted he was "satisfied" with the effective date of the increases assigned; the April 2010 statement is a timely Notice of Disagreement to the March 2010 rating decision that granted these increases.  See  38 C.F.R. § 20.204 (c)(explaining that a withdrawal of an appeal is a withdrawal of the notice of disagreement and substantive appeal but does not preclude filing a new Notice of disagreement and filing a new substantive appeal as to any issue withdrawn provided such filings would be timely).  Accordingly, the Veteran perfected appeals on the effective date issues for the staged ratings.

The RO subsequently granted an increased 30 percent for the nervous condition and in an October 2012 statement the Veteran withdrew his appeal for that issue.  Similarly, the RO appropriately processed the claim for upper extremity radiculopathy in a September 2011 rating decision.  The Veteran has not appealed that issue.  These issues are therefore not before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to a separate evaluation for peripheral neuropathy or radiculopathy of the lower extremities is being REMANDED and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on November 3, 2004.

2.  The Veteran's claim for an increased evaluation for his left knee and for service connection for carpal tunnel syndrome was dated November 10, 2004 and received at the RO on November 10, 2004. 

3.  The Veteran's claim for service connection for a cervical spine condition was dated December 15, 2004 and was received at the RO on January 3, 2005.

4.  Prior to November 13, 2009, the Veteran's cervical paravertebral myositis, C6-7 degenerative disc disease, muscle spasm C5-C6 and C6-C7 herniated nucleus pulposus with degenerative disc disease and diffuse changes manifested with forward flexion limited to no less than 45 degrees, combined range of motion no less than 285 degrees, muscle spasm not resulting in abnormal gait or abnormal spinal contour, and no incapacitating episodes.

5.  The Veteran's left hand carpal tunnel syndrome was manifested by mild incomplete paralysis of the median nerve throughout the appeal period.

6.  The Veteran's degenerative arthritis of his left knee was manifested with limitation of motion with pain and instability throughout the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 13, 2009 for a 20 percent rating for cervical paravertebral myositis, C6-7 degenerative disc disease, muscle spasm C5-C6 and C6-C7 herniated nucleus pulposus with degenerative disc disease and diffuse changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an effective date of November 4, 2004 for a separate 10 percent rating for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.71a Diagnostic Codes 5003, 5257 (2013).

3. The criteria for an effective date of November 4, 2004 for a 10 percent rating for left hand carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to an effective date earlier than November 13, 2009 for the 20 percent rating for his cervical spine disability, earlier than November 23, 2009 for the 10 percent rating for his left hand carpal tunnel syndrome, and earlier than November 13, 2009 for the separate 10 percent rating for his left knee degenerative joint disease.  Specifically, the Veteran argues the effective date for each of the ratings should be the date he filed his claim.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

There is no question that the Veteran filed claims for all of his disabilities within one year of his date of discharge.  So, potentially, November 4, 2004, the date following his discharge could be assigned for all three of the disabilities on appeal.  Indeed, the grant of service connection for both the cervical spine and the left hand carpal tunnel was November 4, 2004 and the Veteran does not dispute the effective date for the grant of service connection.  

As noted in the Introduction, this case arose from the grant of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) (explaining that separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings.").  Thus, the question presented in this case is whether the staged ratings assigned are correct.  In other words, the case turns upon the date entitlement for the increased staged rating arose.  38 C.F.R. § 3.400(b)(2)(1).

Cervical Spine

The Veteran's cervical spine disability is currently rated at 10 percent effective November 4, 2004 and 20 percent effective November 13, 2009 under Diagnostic Code 5243.  The Veteran contends he should have a 20 percent rating for the entire time period.

Under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks.  See 38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a  Note (1). 

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent evaluation is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The Veteran was afforded a VA spine examination in April 2005.  The Veteran's cervical spine forward flexion and left and right lateral flexion were measured to 45 degrees.  His extension was measured to 30 degrees and his left and right lateral rotation were measured to 60 degrees.  No additional loss of motion was noted on repetition due to pain, fatigue, weakness, or lack of endurance.  The examiner found the Veteran had moderate spasm and mild tenderness of the cervical sacrospinalis.  His posture and gait were normal.  The examiner noted no evidence bed rest had been prescribed by a physician over the past year.

The April 2005 general medical VA examiner also noted the Veteran's gait was normal and his posture erect.

October 2007, February 2008, May 2008, September 2008, and January 2009 VA treatment notes reflect that on musculoskeletal examination the Veteran's range of motion was intact, his muscle tone adequate, and no deformities were noted.  Cervical pain was noted in February, May, September 2008, and January 2009.

Gait and balance were noted to be normal on VA examination in August 2009.

Based on the forgoing, the Board finds that the evidence does not show that the Veteran met the criteria for a 20 percent rating prior to November 13, 2009.  Range of motion testing done in November 2004 and April 2005 showed greater range of motion than would meet the criteria for a 20 percent evaluation, and no subsequent medical evidence suggests a greater loss of range of motion until the November 2009 VA examination.

The evidence does show that the Veteran has had muscle spasms for the entire time period on appeal, but does not reflect that it has been severe enough to result in an abnormal gait or abnormal spinal contour.  Specifically, the Veteran's gait has been noted to be normal at all VA examinations from December 2004 to August 2009.  No abnormal spinal contour has ever been noted either on examination or by radiology and VA treatment records regularly reflect mentions of no musculoskeletal deformities.

Although the Veteran himself has contended he is entitled to a November 2004 effective date, he has made no specific statements as to his symptoms prior to November 2009 that would suggest the severity of his condition warranted a 20 percent rating beginning in November 2004.

Therefore, the Board finds that a preponderance of the evidence is against an earlier effective date for the Veteran's 20 percent cervical spine disability rating.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an earlier effective date must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Carpal Tunnel Syndrome

The Veteran's left hand carpal tunnel syndrome is currently rated as noncompensable effective November 4, 2004 and at 10 percent effective November 13, 2009 under Diagnostic Code 8515.  The Veteran contends he should have a 10 percent rating for the entire period on appeal.

Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a .  

In May 2004 the Veteran underwent a Medical Evaluation Board examination.  His neurological examination was within normal limits with normal reflexes and sensation.  Average grip strength in his left hand was 35.

An August 2004 nerve conduction study showed early left carpal tunnel syndrome.  His left side was noted to show slight prolongation across the wrist for the median nerve.

The Veteran underwent a VA examination in December 2004.  The Veteran reported a numbness and tingling sensation in his left hand at night and while driving, subtle weakness, and an impaired grip.  The examiner found no atrophy in the Veteran's left hand with normal muscle strength on hand grip.  His pinprick and light touch sensation were adequate in the left upper extremity.  

The Veteran was afforded another VA examination in April 2005.  Sensory examination of the Veteran's left upper extremity was normal on testing.

A March 2008 private physician note states that the Veteran has been in treatment since 2005, showing significant limitations in hand function with fine and gross movements and grip.  The Board notes that the note does not distinguish between the Veteran's symptoms in his right and left hands.

Sensory testing for the Veteran's upper left extremity was normal on VA examination in August 2009.

While the Veteran's November 2009 VA examination does suggest a worsening of the Veteran's left hand carpal tunnel syndrome compared to his earlier VA examinations, the Board finds that the symptoms described by the Veteran since November 2004 also fall within the range of mild incomplete paralysis such that the Veteran is entitled to a 10 percent rating for the entire time period on appeal.

Specifically, the Veteran reported at his December 2004 VA examination that he experiences numbness and tingling, as well as subtle weakness, and an impaired grip. While sensory testing was found to be adequate, the Board notes that the Veteran is competent to report readily observable symptoms such as numbness, tingling, and weakness.  A private physician further noted he had treated the Veteran for bilateral carpal tunnel syndrome from 2005 to 2008, with the Veteran demonstrating significant limitations in hand function with fine and gross movements and grip.  

Therefore, the Board finds that the Veteran should be given the benefit of the doubt, and the effective date for his 10 percent rating for left hand carpal tunnel syndrome set at November 4, 2004, the date following his discharge from service.

Left Knee

In March 2010 the RO awarded the Veteran separate 10 percent ratings for his left knee disability, resulting in the Veteran having ratings for degenerative joint disease under Diagnostic Code 5003 and for instability under Diagnostic Code 5257.  

The Veteran's original 10 percent rating effective December 1995 was granted under Diagnostic Code 5257-5003.  After his third period of active service, the Veteran applied for an increased evaluation for the left knee.  As noted in the Introduction, during the pendency of the appeal, in the March 2010 decision, the RO granted a separate compensable 10 percent rating for painful arthritis, Diagnostic Code 5003, effective beginning November 13, 2009, and noted the 10 percent rating for laxity, Diagnostic Code 5257, was effective December 1995.  The Veteran withdrew the claim for an increased rating, but perfected an appeal as to the effective date of the separate 10 percent evaluation for arthritis.  

Under Diagnostic Code 5003, a 10 percent rating may be awarded for degenerative arthritis established by x-ray for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

X-rays taken in 1996 showed the Veteran had degenerative changes in his left knee.

The Veteran was afforded a VA examination in December 2004 at which the examiner diagnosed left knee degenerative joint disease and found the Veteran had flexion limited to 125 degrees with pain beginning at that point.  The Veteran reported his knee giving way with ambulation.

A November 2005 x-ray showed narrowing of the knee joint spaces suggestive of degenerative joint disease.

Therefore, as the evidence shows that the Veteran's left knee arthritis has been established by x-ray at least as early as the date of the Veteran's claim and therefore an effective date of November 4, 2004, the date following his discharge from his third period of active duty, is warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in January 2005, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  Although the letter did not discuss VA's practices in assigning disability evaluations and effective dates for those evaluations, the Board finds that the Veteran was subsequently provided notice on those subjects, including in a March 2010 notice letter sent in connection with another claim.  The Veteran has also demonstrated knowledge of the regulations as he has argued that he should be granted an earlier effective date.

With respect to the Veteran's cervical spine disability and carpal tunnel syndrome claims, the courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in February 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning an earlier effective date were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in December 2004, April 2005, and November 2009.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an effective date prior to November 13, 2009 for the grant of a 20 percent rating for cervical paravertebral myositis, C6-7 degenerative disc disease, muscle spasm C5-C6 and C6-C7 herniated nucleus pulposus with degenerative disc disease and diffuse changes is denied.

Entitlement to an effective date of November 4, 2004 for the grant of a 10 percent rating for left hand carpal tunnel syndrome is granted.

Entitlement to an effective date of November 4, 2009 for the grant of a 10 percent rating for degenerative joint disease of the left knee is granted.


REMAND

As detailed in the procedural history as outlined in the introduction, the Veteran has not withdrawn his claim for a separate evaluation for peripheral neuropathy or radiculopathy of the lower extremities (previously characterized as service connection for peripheral neuropathy).  The last Supplemental Statement of the Case concerning this issue was dated in March 2010.  Since that time additional evidence, including VA outpatient treatment records and VA examination reports, have been associated with the file.  These records were added to the file prior to the transfer of the file to the Board and accordingly, a remand for a supplemental statement of the case is required.  38 C.F.R. § 19.37.

Accordingly, the case is REMANDED for the following action:

After ensuring any other necessary development has been completed, readjudicate the Veteran's claim for a separate evaluation for peripheral neuropathy or radiculopathy of the lower extremities.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


